Exhibit 99.1 PETMED EXPRESS, INC. D/ B/A 1-800-PETMEDS ANNOUNCES RECORD FIRST QU ARTER FINANCIAL RESULTS First Quarter Net Income Increased 41% First Quarter New Order Sales Increased 14% First Quarter Online Sales Increased 14% Delray Beach, Florida, July 24, 2017 - PetMed Express, Inc. (NASDAQ: PETS) today announced its financial results for the quarter ended June 30, 2017. Net income was $9.3 million, or $0.45 diluted per share, for the quarter ended June 30, 2017, compared to net income of $6.6 million, or $0.32 diluted per share, for the quarter ended June 30, 2016, a 41% increase to net income. Net sales for the quarter ended June 30, 2017 were $79.7 million, compared to $72.5 million for the quarter ended June 30, 2016, an increase of 10%. New order sales increased 14%, to $15.2 million for the quarter ended June 30, 2017, compared to $13.3 million for the same quarter in the prior year. The Company’s online sales for the quarter ended June 30, 2017 were approximately 84% of all sales compared to 82% for the same quarter the prior year, with online sales increasing 12%. Menderes Akdag, CEO and President, commented: “We were encouraged with increases in both new order and reorder sales during the quarter, along with an accelerated increase to net income for the second consecutive quarter. This increase to net income can be attributed to increased revenue with a shift in sales to higher margin items. Gross profit as a percentage of sales increased to 34.5% for the quarter ended June 30, 2017, compared to 31.0% for the quarter ended June 30, 2016. During the quarter ended June 30, 2017, we acquired approximately 169,000 new customers, compared to 158,000 new customers acquired in the same quarter the prior year. Average order value increased to $87 for the quarter compared to $82 for the same quarter the prior year. For the remainder of fiscal 2018 we will continue to focus on increasing sales and improving our service levels.” The Board of Directors declared a quarterly dividend of $0.20 per share on the Company’s common stock. The dividend will be payable on August 18, 2017, to shareholders of record at the close of business on August 7, 2017. The Company intends to continue to pay regular quarterly dividends; however, the declaration and payment of future dividends is discretionary and will be subject to a determination by the Board of Directors each quarter following its review of the Company’s financial performance. This morning at 8:30 A.M. Eastern Time, Mr. Akdag will host a conference call to review the quarter’s financial results. To access the call, which is open to the public, please dial (888) 455-1758 (toll free) or (203) 827-7025. Callers will be required to supply PETMEDS as the passcode. For those unable to participate in the live event, the call will be available for replay from 10:00 A.M. on July 24, 2017 until August 7, 2017 at 11:59 P.M. To access the replay, call (866) 431-7851 (toll free) or (203) 369-0968, and enter passcode 5500. Founded in 1996, PetMed Express is America’s Largest Pet Pharmacy, delivering prescription and non-prescription pet medications and other health products for dogs and cats at competitive prices direct to the consumer through its 1-800-PetMeds toll free number and on the Internet through its website at www.1800petmeds.com .This press release may contain “forward-looking” statements, as defined in the Private Securities Litigation Reform Act of 1995 or by the Securities and Exchange Commission, that involve a number of risks and uncertainties, including the Company’s ability to meet the objectives included in its business plan. Important factors that could cause results to differ materially from those indicated by such “forward-looking” statements are set forth in Management’s Discussion and Analysis of Financial Condition and Results of Operations in the PetMed Express Annual Report on Form 10-K for the year ended March 31, 2017. The Company’s future results may also be impacted by other risk factors listed from time to time in its SEC filings, including, but not limited to, the Company's Form 10-Q and its Annual Report on Form 10-K. For investment relations contact PetMed Express, Inc., Bruce S. Rosenbloom, CFO, 561-526-4444. ### Exhibit 99.1 Page 1 of 4 PETMED EXPRESS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) June 30, March 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 68,525 $ 58,730 Accounts receivable, less allowance for doubtful accounts of $31 and $27, respectively 2,059 1,808 Inventories - finished goods 23,032 20,228 Prepaid expenses and other current assets 1,513 1,019 Total current assets 95,129 81,785 Noncurrent assets: Property and equipment, net 29,676 30,164 Intangible assets 860 860 Total noncurrent assets 30,536 31,024 Total assets $ 125,665 $ 112,809 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 16,205 $ 15,221 Accrued expenses and other current liabilities 3,217 $ 2,475 Income taxes payable 6,227 659 Total current liabilities 25,649 18,355 Deferred tax liabilities 985 1,088 Total liabilities 26,634 19,443 Commitments and contingencies Shareholders' equity: Preferred stock, $.001 par value, 5,000 shares authorized; 3 convertible shares issued and outstanding with a liquidation preference of $4 per share 9 9 Common stock, $.001 par value, 40,000 shares authorized; 20,525 and 20,526 shares issued and outstanding, respectively 21 21 Additional paid-in capital 7,300 6,806 Retained earnings 91,701 86,530 Total shareholders' equity 99,031 93,366 Total liabilities and shareholders' equity $ 125,665 $ 112,809 Exhibit 99.1 Page 2 of 4 PETMEDEXPRESS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands, except for per share amounts) (Unaudited) Three Months Ended June 30, Sales $ 79,657 $ 72,487 Cost of sales 52,192 50,035 Gross profit 27,465 22,452 Operating expenses: General and administrative 6,226 6,098 Advertising 6,292 5,760 Depreciation 531 194 Total operating expenses 13,049 12,052 Income from operations 14,416 10,400 Other income: Interest income, net 83 28 Other, net 241 53 Total other income 324 81 Income before provision for income taxes 14,740 10,481 Provision for income taxes 5,464 3,887 Net income $ 9,276 $ 6,594 Comprehensive income $ 9,276 $ 6,594 Net income per common share: Basic $ 0.46 $ 0.33 Diluted $ 0.45 $ 0.32 Weighted average number of common shares outstanding: Basic 20,293 20,181 Diluted 20,448 20,333 Cash dividends declared per common share $ 0.20 $ 0.19 Exhibit 99.1 Page 3 of 4 PETMED EXPRESS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three Months Ended June 30, Cash flows from operating activities: Net income $ 9,276 $ 6,594 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 531 194 Share based compensation 494 463 Deferred income taxes ) ) Bad debt expense 28 233 (Increase) decrease in operating assets and increase in liabilities: Accounts receivable ) ) Inventories - finished goods ) ) Prepaid income taxes ) 243 Prepaid expenses and other current assets - 1,143 Accounts payable 984 2,277 Income taxes payable 5,568 3,655 Accrued expenses and other current liabilities 696 372 Net cash provided by operating activities 13,896 13,106 Cash flows from investing activities: Purchases of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Dividends paid ) ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents 9,795 6,668 Cash and cash equivalents, at beginning of period 58,730 37,639 Cash and cash equivalents, at end of period $ 68,525 $ 44,307 Supplemental disclosure of cash flow information: Cash paid for income taxes $ - $ 55 Property and equipment in current assets $ - $ 2,573 Dividends payable in accrued expenses $ 263 $ 194 Exhibit 99.1 Page 4 of 4
